PER CURIAM
(Regla 50)
El recurrido, David René Biver, trabajó como empleado de la Cooperativa Federal de Empleados Telefónicos (en .adelante la Cooperativa) y se desempeñó como cajero en el área de servicio al cliente. El 27 de diciembre de 1993, luego de transcurrir el período probatorio, fue contratado como empleado permanente. El 4 de abril de 1994 fue des-pedido sumariamente, mediante una carta suscrita por el Administrador de la Cooperativa. En dicha carta no se ex-puso razón alguna para el despido. No se le formularon cargos.
*166En mayo de 1994 René Biver presentó una demanda ante el Tribunal de Primera Instancia, Sala Superior de San Juan, en la cual alegó, en síntesis, que no se le formu-laron cargos, no se le notificó la razón para su despido ni se le concedió oportunidad alguna para defenderse de los su-puestos cargos en su contra. Fundamentó sus alegaciones en el Reglamento de Disciplina de la Cooperativa Federal de Empleados Telefónicos de 19 de mayo de 1992. Dicho reglamento dispone, inter alia, un procedimiento que ha-brá de seguirse para imponer sanciones disciplinarias a los empleados. El demandante solicitó como remedio que se le repusiera en el empleo y se le pagaran los salarios dejados de percibir desde la fecha de su despido hasta tanto se le brindara la oportunidad de defenderse de los cargos en su contra, si alguno, más una cantidad en concepto de daños y perjuicios.
Después de haber sido emplazada, la Cooperativa pre-sentó una moción de sentencia sumaria para solicitar la desestimación de la demanda. Adujo que el demandante había sido compensado en conformidad con las disposicio-nes de la Ley Núm. 80 de 30 de mayo de 1976, según en-mendada, 29 L.RR.A. sec. 185a et seq., y que el remedio provisto por esta ley era el único al que tenía derecho el demandante. Este se opuso a dicha moción.
Se celebró una vista en la cual las partes argumentaron sus respectivas posiciones y, luego de haber sido presenta-dos los escritos suplementarios, el tribunal de instancia dictó una primera resolución el 7 de julio de 1995, en la cual declaró no ha lugar la moción de sentencia sumaria.
No obstante, presentada una moción de reconsideración por parte de la Cooperativa, el tribunal emitió una senten-cia sumaria el 10 de enero de 1996, mediante la cual de-claró sin lugar la demanda.
El demandante, entonces, presentó un recurso de apela-ción ante el Tribunal de Circuito de Apelaciones y éste, a su vez, revocó la sentencia sumaria del foro de instancia. En *167esencia, concluyó el foro apelativo que, en el caso de autos, el patrono estaba obligado a seguir el procedimiento que él mismo había establecido en su reglamento de disciplina y que no tenía discreción para despedir a un empleado suyo sin observar el trámite procesal establecido en dicho reglamento.
Inconforme con tal dictamen, la Cooperativa acudió a nos y planteó el señalamiento de error siguiente:
Erró el Honorable Tribunal de Circuito de Apelaciones al resolver que el Honorable Tribunal de Instancia se equivocó al des-estimar sumariamente la demanda presentada por el Apelante-Recurrido.
El 12 de diciembre de 1997 el recurrido presentó ante nos un escrito en oposición a la petición de certiorari de la Cooperativa. Pasamos, pues, a resolver al amparo de la Regla 50 de nuestro Reglamento, 4 L.P.R.A. Ap. XXI-A.
HH
En síntesis, la Cooperativa sostiene que podía despedir al recurrido sin seguir el procedimiento dispuesto en su reglamento de disciplina y que el único remedio al que tiene derecho el empleado es la indemnización que establece la Ley Núm. 80, supra. Tiene razón. Veamos.
Debe notarse inicialmente que es cuestionable la pre-misa de la cual parte el recurrido, de que el reglamento de disciplina de la Cooperativa limita su discreción para des-pedir empleados. En el reglamento aludido expresamente se señala que las normas que éste contiene sólo son “una guía en la administración de la disciplina en el trabajo”; que “es derecho de la Junta de Directores y el Administra-dor ... dirigir y orientar a sus empleados en la labor que desempeñan, ascenderlos, degradarlos, despedirlos, disci-plinarlos por justa causa y mantener la conducta del personal en su más alto nivel”; que la Cooperativa “se reserva el derecho de aplicar penalidades por violaciones y ofensas *168no especificadas en este reglamento”, y que se reserva tam-bién “el derecho de modificar, enmendar, alterar y sustituir este reglamento cuando lo crea necesario”. (Énfasis suplido.) A la luz de estas disposiciones del reglamento, el dictamen del foro apelativo es cuando menos controvertible, en cuanto a que el patrono mediante dicho reglamento había autolimitado “su ordinaria libertad procesal para despedir a sus empleados, que tenía antes de aprobar el reglamento”. No surge claramente del reglamento que, por medio de éste, el patrono haya renunciado como tal a sus prerrogativas.
Más importante aún, asumiendo que el reglamento tiene el alcance que le imputa el recurrido, el incumplimiento por el patrono de su propio reglamento interno al momento de despedir a un empleado, de ordinario, sólo tiene la consecuencia de convertir tal despido en injustificado. Así lo establecimos claramente en Santiago v. Kodak Caribbean, Ltd., 129 D.P.R. 763 (1992). Expresamente reconocimos en esta opinión que cuando un patrono establece las reglas y los reglamentos del trabajo en un manual de la empresa, un despido en violación de tales reglas y reglamentos resultaría ser un despido injustificado. Citando a Delgado Zayas, configuramos allí tal situación como una de las excepciones a la norma general de que en Puerto Rico “ ‘no hay ley alguna que le exija al patrono, que al despedir al empleado lo haga en una forma determinada, ni por escrito ni con aviso previo’ ”. Id., pág. 775, citando a R.N. Delgado Zayas, Apuntes para el estudio de la legislación protectora del trabajo en el derecho laboral puertorriqueño, San Juan, Ramallo Bros. Printing, 1989, pág. 123. Resolvimos, finalmente, en Santiago v. Kodak Caribbean, Ltd., supra, que la persona que es despedida de manera incompatible con los privilegios que provee un manual de empleados del patrono, sólo tiene derecho a la indemnización que provee la citada Ley Núm. 80.
En el caso de autos, el patrono le pagó al recurrido la *169mesada que provee la Ley Núm. 80 aludida. Partiendo del supuesto de que su despido se hizo en contravención de las propias normas internas de la empresa, la mesada que se le pagó era el remedio exclusivo al cual tenía derecho. Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35 (1986); Rivera v. Security Nat. Life Ins. Co., 106 D.P.R. 517 (1977). Erró el foro apelativo al resolver que el remedio de la Ley Núm. 80, supra, no era suficiente y que la Cooperativa no podía despedir al recurrido sin seguir lo dispuesto en el reglamento en cuestión.
Por los fundamentos expuestos, se expedirá el auto soli-citado y se dictará sentencia para revocar la del foro apela-tivo y reinstalar la del foro de instancia.
El Juez Asociado Señor Negrón García disintió sin opi-nión escrita. El Juez Asociado Señor Rebollo López disintió con opinión escrita.
— O —